Citation Nr: 1446089	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  12-08 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for thoracolumbar spine degenerative disc disease.  

2.  Entitlement to an initial rating in excess of 10 percent for left knee status post-surgery with osteoarthritis and chondromalacia patellae.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Navy from August 1982 to August 1986, from October 1987 to September 1989, and from September 1990 to September 2010.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The 2011 rating decision granted service connection for thoracolumbar spine degenerative arthritis and left knee status post-surgery and awarded 10 percent and 0 percent ratings respectively.  In March 2012 the Veteran filed a Substantive Appeal on VA Form 9 and stated that he had ongoing severe back pain and was recently given a prescription of Flexeril.  Based on that information the Veteran was provided another VA examination.  In August 2012 the RO issued a new rating decision which increased the initial rating for thoracolumbar spine degenerative arthritis to 20 percent, and increased the initial rating for left knee status post-surgery with osteoarthritis and chondromalacia patella to 10 percent.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  


FINDINGS OF FACT

1.  Since the October 1, 2010 effective date of the grant of service connection, the medical evidence of record shows that, the Veteran's thoracolumbar spine degenerative arthritis disability was predominantly manifested by pain which functionally limited the range of motion in the Veteran's back, at most, to 60 degrees of flexion.  

2.  Since the October 1, 2010 effective date of the grant of service connection, the Veteran's service-connected left knee status post-surgery with osteoarthritis and chondromalacia patellae has been manifested by complaints of pain with flexion functionally limited, at most, to 125 degrees, normal extension, with no objective findings of instability.

3.  The meniscus in the Veteran's left knee has not been fully excised and he has not been shown to experience frequent locking or effusion.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent for a thoracolumbar spine degenerative arthritis disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2013).  

2.  The criteria for an initial rating in excess of 10 percent for a left knee status post-surgery with osteoarthritis and chondromalacia patellae disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003-5260 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim. The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notice has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a pre-discharge letter dated in April 2010.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on the party attacking the agency determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied the duty to notify the Veteran and had satisfied that duty prior to the adjudication in the most recent August 2012 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  He was also offered the opportunity to testify at a hearing before the Board, but he declined.  

Additionally, VA obtained medical examinations in June 2010 and July 2012 with respect to the claims on appeal.  The Board finds the examinations to be fully adequate for rating purposes as the examiners evaluated the Veteran's service connected orthopedic disabilities and provided the information necessary to rate the conditions.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In fact, the second examination was provided in response to a suggestion in the Veteran's substantive appeal that his back disability had become more symptomatic.  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 

Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Increased ratings

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2013).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the Veteran's disability.  38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of different ratings for different periods of time, based on facts found, is required.  Fenderson v. West, 12 Vet. App. 119 (1999).  

When rating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating based on functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination, to include during flare-ups and with repeated use, when those factors are not contemplated in the relevant rating criteria.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  

Thoracolumbar spine degenerative disc disease

In a January 2011 rating decision, service connection was granted for lumbar spine degenerative disc disease and spondylosis and an initial 10 percent disability rating was assigned pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2013).  An August 2012 rating decision increased the initial disability rating to 20 percent disabling as of the date the claim was received.

The regulations provide that back disabilities are rated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a.  

Under the current Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 20 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes with a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months; a 40 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months; and a 60 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes having a total duration of at least 6 weeks, during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id., Note (1).  

Here, the medical evidence, including VA examination reports and VA treatment records, does not show that the Veteran has been prescribed bed rest on any occasion during the course of his appeal to treat incapacitating episodes of intervertebral disc syndrome.  At his VA examination in July 2012, the examiner specifically found that the Veteran did not have IVDS.  As such, it is more beneficial to evaluate the Veteran's lower back disability under the General Rating Formula for Diseases and Injuries of the Spine.  

Under the General Rating Formula for Diseases and Injuries of the Spine, as it applies to the lumbar spine, a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine limited to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Note 1 under The General Rating Formula provides for separate evaluations for any associated objective neurologic abnormalities.  


Turning to the evidence of record, the Board notes that the evidence consists primarily of VA examination reports and the Veteran's statements.

A June 2010 VA thoracolumbar spine examination revealed the Veteran had tenderness in the right low back area and he demonstrated only 20 degrees of forward flexion.  However, the examiner made specific note of the fact that such a finding was somewhat in opposition to the fact that the Veteran was able to bend over completely from a standing position to remove his socks and shoes which would suggest forward flexion closer to 90 degrees.  The Veteran reported that he had some radicular symptoms in association with his military activities which were relieved following epidural injections.  He did not use any form of back brace or splinting device and treatment of his back consisted of pain medication and shots.  On physical examination, the Veteran demonstrated range of motion of the thoracolumbar spine to 90 degrees of flexion, 0 degrees of extension with pain, 30 degrees of right and left lateral flexion with slight pain, 10 degrees of right lateral with slight pain, and 20 degrees of left lateral rotation.  Total range of motion was limited to 180 degrees.  There were no changes to the range of motion following repetitive motion testing.  The diagnosis was severe advanced degenerative discogenic disease at the fifth lumbar-first sacrum level in association with a lumbar radiculopathy.  There was no indication of instability or incoordination.  Weakness, fatigability, and lack of endurance did not appear to be major issues according to the examiner.  

In a March 2011 notice of disagreement, the Veteran reported experiencing continuous lower back pain that required ongoing injections and oral medication to alleviate the pain.  

In the Veteran's March 2012 Form 9, he reported ongoing severe back pain that was not present every day.  He reported that he has good days and bad days, but on occasion he experienced such severe pain that his wife had to dress him.  

A July 2012 VA examination report reflects that the Veteran reported chronic, constant mid lower back pain at 5/10 on the pain scale.  The pain increased to 8/10 with bending or any increased activity such as raking or mowing.  Treatment usually included Motrin with occasional use of Toradol and epidural injections.  On physical examination, the Veteran had a range of motion of the thoracolumbar spine to 60 degrees of flexion, 10 degrees of extension, 25 degrees of right and left lateral flexion, and 30 degrees or greater of right and left lateral rotation, all of which with no objective evidence of painful motion.  There was no additional limitation of motion after repetitive testing.  The total range of motion was 180 degrees.  Functional loss after 3 repetitions was noted as less movement and pain on movement.  There was no guarding, muscle spasm, or atrophy.  There were no signs or symptoms of radiculopathy.  The examiner noted that the Veteran did not have IVDS.  The examiner noted there was no functional impact on the Veteran's ability to work.  

As described above, an orthopedic rating in excess of 20 percent requires either ankylosis or forward flexion of the spine to be limited to 30 degrees or less.

In this case, at no time has ankylosis been shown in the Veteran's spine, nor has ankylosis been alleged.  Moreover, the Veteran has consistently demonstrated range of motion in his back, indicating that it is not ankylosed.  As such, a higher rating is not warranted on this basis.

The range of motion of the Veteran's back has been measured on several occasions during the course of his appeal.  As noted, at his first VA examination, the Veteran's forward flexion was noted to be limited to 20 degrees, yet at the same examination he was able to fully bend over to remove his socks.  The examiner made special note of this fact, and in the Board's estimation such contradictory findings render the results of that examination inconclusive for rating purposes.  The Veteran's range of motion was measured a second time at a VA examination in 2012 when it was shown that his forward flexion was limited to 60 degrees, even after repetitive motion.  This finding further underscores the fact that the Veteran's range of motion was not limited to 30 degrees of forward flexion or less at any time during the course of the appeal, since there is no allegation that the Veteran's back disability has improved.

The Board has also considered whether the Veteran's forward flexion has been functionally limited to 30 degrees due to pain, weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  To this end, it is clear that the Veteran's back has been painful for the duration of his appeal.  The Veteran has expressed as much in his notice of disagreement and substantive appeal.  The Board has closely reviewed these comments, and understands the Veteran's concern that he is not being fully rated for his back disabilities.  However, VA disability ratings are focused on the Veteran's functionality, and not on the diagnosis attributed to a specific disability.  That is, VA looks to see what the symptoms of the back disability are (such as pain, limitation of motion, etc.), and not how it is diagnosed. 

Here, the Veteran's back is clearly painful, and the pain in turn has caused limitation of motion, but that is the reason he has been assigned a 20 percent rating.  

While the pain may have limited his forward flexion, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  In this case, it has not been shown to so functionally limit the Veteran's range of motion that his forward flexion is effectively limited to 30 degrees or less.  As noted, the Veteran was able to demonstrate 60 degrees of forward flexion in 2012 even with pain and following repetitive motion testing.  Therefore, a rating in excess of 20 percent is not warranted based on limitation of flexion. 

The Board has also considered the fact that the Veteran experiences flare-ups from his back.  However, to the extent he has experienced flare-ups, they have not been shown to be of such severity to require prescribed bed rest, as contemplated by the rating schedule.  As such, they are not felt to be sufficiently impairing as to justify a higher rating.

The regulations governing the evaluation of back claims also provide that orthopedic and neurologic manifestations of a back disability may be rated separately and then combined.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  Here, the Veteran has been service connected for radiculopathy associated with his low back disability and assigned a noncompensable rating.  However, he has not challenged that rating and it is not considered to be on appeal at this time.  Even so, the examiner found no signs of radiculopathy at the most recent VA examination and neurologic testing was normal, suggesting that even if neurologic impairment were considered to be on appeal that a compensable rating would not be warranted.

Accordingly, a schedular rating in excess of 20 percent is denied for the Veteran's back.

Left knee 

In a January 2011 rating decision, service connection was granted for left knee status post-surgery and an initial 0 percent disability rating was assigned pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2013).  An August 2012 rating decision increased the initial disability rating to 10 percent disabling as of the date his claim was received.  

Service medical records show that the Veteran was diagnosed with a torn medial meniscus tear to his left knee in October 1984.  He had arthroscopy that same month.  In April 2010 the Veteran was diagnosed with left knee lateral meniscal tear with pivot/twisting while playing golf and had plans for arthroscopy in July 2010.  

At a June 2010 VA examination the Veteran reported he was unable to perform full crouching, stooping, and squatting types of activities.  He reported that his current symptoms tended to flare-up in association with normal activities.  He denied experiencing swelling, effusion or temperature increase.  On physical examination, he was able to squat approximately 80 percent without evidence of crepitation.  No crepitation was noted in the sitting position with active flexion and extension.  Both knees extended fully to 0 degrees and the left knee flexed to 125 degrees without obvious pain.  Repetitive manipulations of the left knee did not appear to be associated with increased symptomatology or evidence of additional impairment.  X-rays of the left knee were unremarkable.  The diagnosis was status post-operative arthroscopy and partial medial meniscectomy.  There was no indication of joint instability or incoordination.  Weakness, fatigability and lack of endurance did not appear to be significant issues according to the examiner.  

In a March 2011 notice of disagreement and March 2012 Form 9, the Veteran stated that he had pain in his left knee during and after sporting events, during cold weather, and also that he had developed chondromalacia.  Again, the Board notes that the focus of the VA rating schedule is to recognize the impairment from a disability, and not its specific diagnosis.  Moreover, the 10 percent rating that has been assigned is intended to compensate for this pain, as the Veteran has not demonstrated compensable limitation of motion in his left knee.

In July 2012, the Veteran was afforded another VA examination.  At that time the Veteran reported having fairly chronic left knee pain.  He reported flare-ups that made it difficult to climb stairs, but denied any locking or buckling.  On physical examination, the Veteran's flexion was to 140 degrees or greater with no objective evidence of painful motion, and extension was to 0 degrees with no objective evidence of painful motion.  The Veteran did not have additional limitation in range of motion following repetitive-use testing.  Functional loss after repetitive use was noted as excess fatigability, pain on movement, and disturbance of locomotion.  Instability testing was normal and there was no evidence or history of recurrent patellar subluxation or dislocation.  

The Veteran was granted service connection and assigned an initial 10 percent rating for left knee status post-surgery with osteoarthritis and chondromalacia patellae pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5261-5003 (2013).  

Under Diagnostic Code 5260, limitation of flexion to 60 degrees warrants a 0 percent rating.  Limitation of flexion to 45 degrees warrants a 10 percent rating.  A 20 percent rating requires flexion limited to 30 degrees.  A 30 percent rating requires flexion limited to 15 degrees.  38 C.F.R. § 4.71a (2013).  

Under Diagnostic Code 5261, limitation of extension to 5 degrees warrants a 0 percent rating.  Limitation of extension to 10 degrees warrants a 10 percent rating.  Limitation to 15 degrees warrants a 20 percent rating.  A 30 percent rating requires limitation of extension to 20 degrees.  A 40 percent rating requires limitation of extension to 30 degrees.  A 50 percent rating requires limitation of extension to 45 degrees.  38 C.F.R. § 4.71a (2013).  

Normal range of extension of the knee is to 0 degrees and normal range of flexion of the knee is to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2013).  

Under Diagnostic Code 5257, for rating recurrent subluxation or lateral instability, a 10 percent rating is assigned for slight impairment, a 20 percent rating is assigned for moderate impairment, and a 30 percent rating is assigned for severe impairment.  38 C.F.R. § 4.71a (2013).  

Diagnostic Code 5258 provides a 10 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the
Joint.  Diagnostic Code 5259 provides a 10 percent rating for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a.  

The words slight, moderate, and severe are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2013).  It also should be noted that use of descriptive terminology such as mild by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2013).  

A claimant who has arthritis or limitation of motion, and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257.  However, any separate rating must be based on additional disabling symptomatology that meets the criteria for a compensable rating.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  Separate ratings under Diagnostic Code 5260 for limitation of flexion of the leg and Diagnostic Code 5261 for limitation of extension of the leg, may be assigned for disability of the same knee.  However, any separate rating must be based on additional disabling symptomatology that meets the criteria for a compensable rating.  VAOGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).  

Considering the objective medical evidence of record in light of the above criteria, the Board finds that an initial rating in excess of 10 percent for the Veteran's service-connected left knee status post-surgery with osteoarthritis and chondromalacia patellae disability is not warranted.  

First addressing limited motion, the Board notes that, collectively, the aforementioned evidence reveals that the Veteran has had normal extension, which would not warrant a compensable rating under Diagnostic Code 5261.  Moreover, while there has been some limitation of flexion of the left knee to 125 degrees, such has not been shown to be to an extent that would warrant a compensable rating under Diagnostic Code 5260.  Thus (per 38 C.F.R. § 4.71a, Diagnostic Code 5003), no more than a 10 percent rating is warranted.  This is so even considering functional loss due to pain and other factors set forth in 38 C.F.R. §§ 4.40 and 4.45 and DeLuca.  While the Board is aware of the Veteran's complaints of pain, the Veteran's pain is not shown to be so disabling as to warrant even the minimal compensable rating under Diagnostic Code 5260, much less the next higher, 20 percent rating under that diagnostic code.  At the Veteran's VA examination in 2010, the examiner noted that weakness, fatigability and lack of endurance did not appear to be significant issues. 

Also for the reasons noted above, there is no basis for assignment of separate ratings for limited flexion and extension.  

The Board has also considered the potential applicability of other diagnostic codes for rating left knee, but finds that no higher rating is assignable.  The Veteran has never demonstrated or been diagnosed with ankylosis of the left knee or impairment of the tibia and fibula.  Therefore, 38 C.F.R. § 4.71a, DCs 5256 and 5262 are not for application.  

The Board has also considered DC 5257, for recurrent subluxation or lateral instability of the knee; however, as the July 2012 VA examination report is clearly negative for findings of instability in the Veteran's left knee, this diagnostic code is not applicable.  For that reason, there also is no basis for assignment of separate ratings for limited motion and instability.  

With regard to DCs 5258 and 5259, which deal with the semilunar cartilage, synonymous with the meniscus, the Veteran is noted to have undergone a partial meniscectomy.  Given that it was partial meniscectomy, a rating is not warranted under DC 5259 which would require removal of the meniscus.  DC 5258 assigns a 20 percent rating for a symptomatic meniscus, but this rating requires pain (which the Veteran has), as well as frequent episodes of locking and effusion which are not present here as noted by the VA examiner in 2012.

As described, a compensable schedular rating in excess of 10 percent is not warranted for the Veteran's left knee.

Extraschedular Consideration

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

The Board finds that the schedular evaluations assigned for the Veteran's service-connected back disability are adequate in this case.  The Veteran's primary back symptoms include pain, limitation of motion, and neurologic impairment, all of which have been specifically contemplated as discussed above.  Moreover, there is nothing unique or unusual about the Veteran's back disability.  Moreover, to the extent he experiences flare-ups, the schedular rating considers situations in which flare-ups require bed rest.  In essence, the Veteran has not described any unique symptoms, and the fact remains that the Veteran is assigned a high schedular rating in acknowledgement of the considerable back impairment he experiences.  It is clear that the Veteran's back disability causes significant impairment, and impairs the Veteran's ability to work.  However, again, the schedular rating that is assigned in this case is assigned to compensate in large part for any impairment with employment.  

With regard to the Veteran's left knee disability, there is similarly nothing unusual about the condition.  The Veteran has complained about having a possibly ACL tear, but the fact remains that the schedular rating that is assigned considers instability which would be a significant impairment from such an injury.  The Veteran's other main symptom appears to be knee pain, which is also contemplated.

As such, the assigned schedular evaluations are considered to adequately describe the Veteran's back and left knee disabilities and a referral for extraschedular consideration is not warranted for either condition. 
 
In light of the above, there is no basis for staged ratings pursuant to Fenderson and the claims for initial higher ratings for thoracolumbar spine degenerative arthritis, and left knee status post-surgery with osteoarthritis and chondromalacia patellae must be denied, as there has not been a showing of any material change in the Veteran's disabilities during any distinct period of time.  The Veteran suggested that his back was becoming more symptomatic, but a VA examination was scheduled in response which failed to show that a higher rating was warranted.

In reaching this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claims, the doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).  


ORDER

An initial rating in excess of 20 percent for thoracolumbar spine degenerative disc disease is denied.  

An initial rating in excess of 10 percent for left knee post-surgery with osteoarthritis and chondromalacia patellae is denied.  

____________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


